Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is not directed to the presently claimed invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 1 of the specification, the continuing data is not updated with the current status of the parent application 16/421843 and now being patented as U.S. Patent 10,838,236.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed limitations on the last lines of claims 6 and 10 lack antecedent basis from the rest of the specification in that the numerical values of “about 0.7 mm” and “0.75 mm” are not found therein. This subject matter has original support based upon the reasoning utilized in the parent application 16/421,843 where it was stated: 
“[a]pplicants submit that original Figs. 8A and 8B are drawn to scale, and that without any further measurement a reader can determine on first glance that the radius of the enhanced treatment zone shown in Fig. 8A is between 0.5mm and 1 mm (and thus a diameter of between 1.5mm and 2mm), and similarly that the radial width of the enhanced treatment zone shown in Fig. 8B is between 0.5mm and 1mm. More specifically, when the scale of these figures is confirmed using a ruler, the scale set on the x-axis is 2mm per 1/2 inch, and the illustrated line (falling at 3/8 inch) corresponds to an absolute width of the illustrated line of 0.75 mm in both figures.” (see the paragraph bridging pages 5-6 in the amendment filed May 13, 2020)
It is believed that the ”3/8 inch” is a typographical error for “3/16 inch” because 1 mm would correspond to ¼ inch on the x-axis, and 0.75 mm corresponds to 3/16 inch.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,838,236 in view of Back (US 2012/0194780). The present claims overlap in scope with the patented claims except that the patented claims set forth a negative dioptric power zone instead of the zero dioptric power zone positioned at the center of the ophthalmic lens.  Back, from the same art of endeavor, teaches that it was known to utilize a zero diopter power lens as an alternative to a negative diopter power lens; see paragraph 62.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to replace the zero dioptric power zone with a negative dioptric power zone in the present claims as a way to adapt the lens to a particular patient’s needs and to correct for myopia for that patient.  
Allowable Subject Matter
The claims would be allowable based once the double patenting rejection is overcome.  This can be overcome by filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774